On Petition for Rehearing.
Per Curiam.
In a petition for rehearing it is said the court misapplied the judicial rule of construction as to conflicts in special and general laws covering the same subject. The construction in this case is controlled by the State Constitution as was stated in the case of Ferguson v. McDonald, 66 Fla. 494, 63 South. Rep. 915, referred to as the authority for the decision in this case.
Section 24, Article III of the Constitution ordains that .“The legislature shall establish a uniform.system of county and municipal government, which shall be applicable, except in cases where local or special laws are próvided by the legislature that may be inconsistent therewith.”
*574Chapter 6924, Ac,ts of 1915, is a general law affecting the powers of municipalities to impose license taxes, and it does not expressly refer to or repeal any existing law. Chapter 6087 is a local or special law applicable' to the subject here involved; and by the mandate of the organic law, the general law is not applicable “where, local or special laws are provided by the legislature that may be inconsistent therewith.”
Rehearing denied.